



Exhibit 10.1
EXECUTION COPY


Receivables Financing Agreement Amendment No. 8
This Receivables Financing Agreement Amendment No. 8 (this “Amendment”), dated
as of May 19, 2020, among DAVEY RECEIVABLES LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as Servicer (in such capacity, together with its successors
and assigns in such capacity, the “Servicer”); PNC BANK, NATIONAL ASSOCIATION,
as LC Bank (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”); and PNC Bank, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent (in such capacity together with its successors and assigns
in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to extend the Scheduled Termination Date and to make certain
amendments to the Financing Agreement pursuant to the terms and conditions set
forth herein.
NOW, THEREFOROE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:
SECTION 1.    DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
SECTION 2.    AMENDMENTS.
(a)    Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the following definitions to read as follows:
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the LC Bank as its “reference rate” or “prime rate”, as
applicable. Such “reference rate” or “prime rate” is set by the LC Bank based
upon various factors, including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and is not necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the Overnight Bank Funding Rate in effect on such
day.
“Scheduled Termination Date” means May 18, 2021.
(b)    Section 1.01 of the Financing Agreement is hereby amended by deleting in
its entirety the definition of “Federal Funds Rate”.
(c)    Section 1.01 of the Financing Agreement is hereby amended by inserting
the following new defined term in the appropriate alphabetical sequence to read
as follows:


Receivables Financing Agreement Amendment No. 8
1

--------------------------------------------------------------------------------





“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by PNC at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than zero, then such rate shall be deemed to be zero. The
rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Borrower.
(d)    A new Section 3.12 is added to the Financing Agreement and shall read as
follows:
Section 3.12    LIBOR Notification. The interest rate on Outstanding
Reimbursement Obligations is determined by reference to LMIR, which is derived
from the London interbank offered rate. Section 5.06 of this Agreement provides
a mechanism for determining an alternative rate of interest in the event that
the London interbank offered rate is no longer available or in certain other
circumstances. The Administrative Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LMIR” or with respect to any
alternative or successor rate thereto, or replacement rate therefor.
(e)    A new Section 5.06 is added to the Financing Agreement and shall read as
follows:
Section 5.06.    Successor LMIR
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Transaction Document, if the Administrative Agent determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative Agent and the Borrower may amend this Agreement to replace LMIR
with a Benchmark Replacement; and any such amendment will become effective at
5:00 p.m. New York City time on the fifth (5th) Business Day after the
Administrative Agent has provided such proposed amendment to the LC Bank and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from the LC Bank. Until the
Benchmark Replacement is effective, each advance, conversion and renewal of
Outstanding Reimbursement Obligations based on LMIR will continue to bear
interest with reference to LMIR, as applicable; provided, however, during a
Benchmark Unavailability Period (i) any pending selection of, conversion to or
renewal of an Outstanding Reimbursement Obligation bearing interest based on
LMIR that has not yet gone into effect shall be deemed to be a selection of,
conversion to or renewal of such Outstanding Reimbursement Obligation at the
Base Rate with respect to such Outstanding Reimbursement Obligation and (ii) all
Outstanding Reimbursement Obligations bearing interest based on LMIR shall
automatically be converted to Outstanding Reimbursement Obligations bearing
interest under the Base Rate at the expiration of the existing period (or
sooner, if the Administrative Agent cannot continue to lawfully maintain such
affected Outstanding Reimbursement Obligations based on LMIR).
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the LC Bank of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
5.06 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any


Receivables Financing Agreement Amendment No. 8
2

--------------------------------------------------------------------------------





action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 5.06.
(d)    Certain Defined Terms. As used in this Section 5.06:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LMIR for U.S. dollar-denominated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LMIR with an alternate benchmark rate for each applicable period, the spread
adjustment, or method for calculating or determining such spread adjustment
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the Borrower (a) giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LMIR
with the applicable Benchmark Replacement (excluding such spread adjustment) by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of LMIR for U.S.
dollar-denominated credit facilities at such time and (b) which may also reflect
adjustments to account for (i) the effects of the transition from LMIR to the
Benchmark Replacement and (ii) yield- or risk-based differences between LMIR and
the Benchmark Replacement.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LMIR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event”, the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LMIR permanently or indefinitely ceases to provide LMIR; or (2)
in the case of clause (3) of the definition of “Benchmark Transition Event”, the
date of the public statement or publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LMIR: (1) a public statement or publication of
information by or on behalf of the administrator of LMIR announcing that such
administrator has ceased or will cease to provide LMIR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LMIR; (2) a public
statement or publication of information by a Governmental Authority having
jurisdiction over the Administrative Agent, the regulatory supervisor for the
administrator of LMIR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LMIR, a resolution authority with
jurisdiction over the administrator for LMIR or a court or an entity with
similar insolvency or resolution authority over the administrator for LMIR,
which states that the administrator of LMIR has ceased or will cease to provide
LMIR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LMIR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LMIR or a Governmental Authority
having jurisdiction over the Administrative Agent announcing that LMIR is no
longer representative.


Receivables Financing Agreement Amendment No. 8
3

--------------------------------------------------------------------------------





“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LMIR and solely
to the extent that LMIR has not been replaced with a Benchmark Replacement, the
period (x) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced LMIR for all
purposes hereunder in accordance with this Section 5.06 and (y) ending at the
time that a Benchmark Replacement has replaced LMIR for all purposes hereunder
pursuant to this Section 5.06.
“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 5.06, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LMIR.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
SECTION 3.    REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).
SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;
(b)    the Administrative Agent shall have received a fully executed counterpart
of that certain Fee Letter dated as of the date hereof, and all fees due
thereunder;
(c)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and
(d)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.
SECTION 5.    COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
SECTION 6.    ELECTRONIC SIGNATURES. Each party agrees that this Amendment and
any documents to be delivered in connection herewith may be electronically
signed, and that any electronic signatures appearing on this Amendment and such
other documents are the same as handwritten signatures for the purposes of
validity, enforceability, and admissibility.
SECTION 7.    SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Receivables Financing Agreement Amendment No. 8
4

--------------------------------------------------------------------------------





SECTION 8.    GOVERNING LAW AND JURISDICTION. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.
SECTION 9.    MISCELLANEOUS. For the avoidance of doubt, this Amendment shall
constitute a Transaction Document.
[Signatures appear on following page.]






Receivables Financing Agreement Amendment No. 8
5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
DAVEY RECEIVABLES LLC
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Treasurer
 
 
 
 

THE DAVEY TREE EXPERT COMPANY,
as the Servicer
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer
 
 
 
 



Receivables Financing Agreement Amendment No. 8
6

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 

PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 









Receivables Financing Agreement Amendment No. 8
7